FLETCHER, Judge
(concurring in the result):
I disagree completely with Judge Cook’s lead opinion. I concur in the result reached by Chief Judge Everett, but find his analysis of this case unacceptable. Appellant’s case should be decided in line with the *79general approach of the Supreme Court towards hearsay evidence and the Confrontation Clause articulated recently in Ohio v. Roberts, 448 U.S. 56, 100 S.Ct. 2531, 65 L.Ed.2d 597 (1980).
Generally speaking, both my brother Judges believe that a laboratory report is admissible against an accused at a court-martial without calling as a witness the person who had performed the tests. Such hearsay evidence, they note, is properly admitted at a court-martial as a matter of evidentiary law without the presence of the chemist, where the Government qualifies the laboratory report as a business record. See United States v. Evans, 21 U.S.C.M.A. 579, 45 C.M.R. 353 (1972). Additionally, my Brothers, citing our prior decisions in United States v. Miller, 23 U.S.C.M.A. 247, 49 C.M.R. 380 (1974), and United States v. Strangstalien, 7 M.J. 225 (C.M.A.1979), also conclude that the Confrontation Clause of the Sixth Amendment does not preclude the admission of this hearsay evidence so qualified against an accused at a court-martial.
The latter constitutional holding may indeed be supported by a rather narrow reading of our prior cases. Nevertheless, even assuming that to be the proper interpretation of our past decisions, our ease law cannot stand immutable in the face of subsequent Supreme Court decisions to the contrary.
Recently, in Ohio v. Roberts, supra, 100 S.Ct. at 2538-39 (footnote omitted) (emphasis added), Justice Blackmun, speaking for the majority, outlined a general approach to the problem of the Confrontation Clause and evidence otherwise admissible at a criminal trial against an accused under a recognized hearsay exception:
The Confrontation Clause operates in two separate ways to restrict the range of admissible hearsay. First, in conformance with the Framers’ preference for face-to-face accusation, the Sixth Amendment establishes a rule of necessity. In the usual case (including cases where prior cross-examination has occurred), the prosecution must either produce or demonstrate the unavailability of the declarant whose statement it wishes to use against the defendant. See Mancusi v. Stubbs, 408 U.S. 204, [92 S.Ct. 2308, 33 L.Ed.2d 293] (1972); Barber v. Page, [390 U.S. 719, 722-25 (1968)]. See also Motes v. United States, 178 U.S. 458, [20 S.Ct. 993, 44 L.Ed. 1150] (1900); California v. Green, 399 U.S. [149], at 161-162, 165, 167, n.16, [90 S.Ct. at 1936-1937, 1938, 1939, n.16.]7
The second aspect operates once a witness is shown to be unavailable. Reflecting its underlying purpose to augment accuracy in the fact-finding process by ensuring the defendant an effective means to test adverse evidence, the Clause countenances only hearsay marked with such trustworthiness that “there is no material departure from the reason of the general rule.” Snyder v. Massachusetts, 291 U.S. [97], at 107, [54 S.Ct. at 333]. The principle recently was formulated in Mancusi v. Stubbs:
“The focus of the Court’s concern has been to insure that there ‘are indicia of reliability which have been widely viewed as determinative of whether a statement may be placed before the jury though there is no confrontation of the declarant,’ Dutton v. Evans, [400 U.S. 74], at 89, [91 S.Ct., at 220], and to ‘afford the trier of fact a satisfactory basis for evaluating the truth of the prior statement,’ California v. Green, supra 399 U.S., at 161, [90 S.Ct., at 1936]. It is clear from these statements, and from numerous prior decisions of this Court, that even though the witness be unavailable his prior testimony must bear some of these ‘indicia of reliability.’ ” 408 U.S., at 213, [92 S.Ct., at 2313.]
*80concluding that certain hearsay exceptions rest upon such solid foundations that admission of virtually any evidence within them comports with the “substance of the constitutional protection.” Mattox v. United States, 156 U.S. [237], at 244, [15 S.Ct. at 340]. This reflects the truism that “hearsay rules and the Confrontation Clause are generally designed .to protect similar values,” California v. Green, 399 U.S., at 155, [90 S.Ct., at 1933] and “stem from the same roots,” Dutton v. Evans, [400 U.S. 74, 86, 91 S.Ct. 210, 218, 27 L.Ed.2d 213] [supra]. It also responds to the need for certainty in the workaday world of conducting criminal trials.
*79The Court has applied this “indicia of reliability” requirement principally by
*80In sum, when a hearsay declarant is not present for cross-examination at trial, the Confrontation Clause normally requires a showing that he is unavailable. Even then, his statement is admissible only if it bears adequate “indicia of reliability.” Reliability can be inferred without more in a case where the evidence falls within a firmly rooted hearsay exception.
My point is obvious. My brother Judges have simply ignored the first constitutional prerequisite for the admission of hearsay evidence in a criminal trial, i. e. a showing of unavailability of the out-of-court declarant. They do so on the basis of our prior cases decided before Ohio v. Roberts, supra. It is interesting to note that the older federal cases, upon which our decision in United States v. Miller, supra rests, also fail to treat this question of the availability of the out-of-court declarant. See McDaniel v. United States, 343 F.2d 785, 789 (5th Cir. 1965), cert. denied, 382 U.S. 826, 86 S.Ct. 59, 15 L.Ed.2d 71 (1965); Kay v. United States, 255 F.2d 476, 480-81 (4th Cir. 1958); United States v. Leathers, 135 F.2d 507, 511 (2nd Cir. 1943); see also Otney v. United States, 340 F.2d 696, 699-700 (10th Cir. 1965). Such authority, while persuasive both in its time and in the absence of the definitive word from the Supreme Court, must certainly pale before the subsequent direct pronouncements from the chief interpreter of our Constitution. I for one will not ignore its rulings.1
My brother Judges, apparently uncomfortable with a Confrontation Clause approach to this issue, have opted to resolve this case by classifying the chemist as a defense requested witness. Judge Cook then interprets the Evans, Miller and Strangstalien cases to require the accused to establish appropriate circumstances for the production of the chemist, e. g., he would offer testimony to diminish the weight of his own laboratory report. See also para. 115, Manual for Courts-Martial, United States, 1969 (Revised edition). Chief Judge Everett, realizing the obvious difficulties with such a burden, concedes materiality to such a defense-requested witness but would require the accused’s counsel to at least communicate with the chemist prior to trial. The first position I reject outright, being at the very least, contrary to the express holdings of our pri- or decisions. The second analysis, I find inappropriate.
The laboratory analyst, Shobe, in effect, testified in this case. His statements were introduced by the Government in its casein-chief to prove the chemical nature of the charged substance. This was accomplished through introduction of his laboratory report by means of the business records exception to the hearsay rule. See para. 144d, Manual, supra. Accordingly, this laboratory-analyst witness is materially different in his posture before this Court than a poten*81tial defense witness who has not testified in any way at trial. Nomenclature has little import in this witness’ classification as a matter of law.
Chief Judge Everett, citing Professor Westen, nonetheless, observes that the chemist is a witness in the defense’s favor because the Government did not call the chemist for live testimony, but relied in court only on his laboratory report.. Indeed, Professor Weston does speak to such classification of witnesses, but in much more detail than cited by Chief Judge Everett.
This noted law commentator has suggested reasoning to distinguish between witnesses “against the accused” for Sixth Amendment Confrontation purposes and witnesses “in the accused’s favor” for Sixth Amendment Compulsory Process purposes. See Westen, Confrontation and Compulsory Process: A Unified Theory of Evidence for Criminal Cases, 91 Harv.L.Rev. 567, 601-13 (1978). There, Professor Westen stated:
What distinguishes a witness “against” the accused from a witness “in his favof” is not the content of the witness’ testimony but the identity of the party relying on his evidence. A person is a witness “against” the accused if he is one whose statements the prosecution relies upon in court in its effort to convict the accused; in order to use the statements of such a witness, the prosecution must take the initiative in identifying and producing him at trial. Conversely, witnesses “in his favor” are all the remaining witnesses whom a defendant wishes to examine after the prosecution has confronted him with its witnesses.
Id. at 604 (emphasis added). Moreover, he previously noted in footnote 105:
As another plausible method of distinguishing between the two categories of sixth amendment witnesses, it might be argued that witnesses against the accused are solely those whom the prosecution chooses actually to put on the stand at trial. This would leave to the defendant the burden of initiating all other witnesses as part of his right of compulsory process. This definition, however, would permit the state to prosecute an accused without confronting him with any witnesses at all; the prosecution could present all its evidence in hearsay form, shifting to the defendant the burden of initiating production of witnesses whose out-of-court statements are used to his detriment. But as we have seen, the confrontation clause requires the prosecution to take the initiative in producing certain witnesses, despite the fact that if it had the choice, it would prefer to rely instead on their out-of-court statements. See pp. 574-75, supra.
See also id. at 619 n. 143, 622, 625; see generally id. at 613-26.
In this light, the chemist called by the defense under these circumstances is a government witness for whom the Government has the responsibility to justify his absence at trial. See also para. 149b, Manual, supra.
Judge Cook states that “an accused had a right to call the analyst under appropriate circumstances for the purpose of attacking his competency and test procedures. United States v. Strangstalien, supra at 229; United States v. Miller, supra at 250, 49 C.M.R. at 383; United States v. Evans, supra at 582, 45 C.M.R. at 356.” 10 M.J. 69, 72 (Emphasis added). My review of the cases fails to reveal the above condition on the accused’s right to call the chemist. In fact, both Evans and Miller state “that if the accused ‘wishes to do so, he may have the analyst summoned’ to examine him as to his competency and as to the regularity of the procedure employed.” 23 U.S.C.M.A. at 250, 49 C.M.R. at 383. I perceive a significant difference between an accused’s wish and a requirement that he meet a heretofore undefined “appropriate circumstance” test.
The real question in this case is whether our decisions in Evans, Miller and Strangstalien need be extended to accommodate the constitutional pronouncements of Ohio v. Roberts, supra. I, unlike my brother Judges, am willing to make such an adjustment by answering the following question left open in our prior decisions: What ac*82tion should the trial judge take if the Government fails to produce the chemist when requested by the defense? In such a situation, the military judge must require the Government to show the chemist is unavailable (see Ohio v. Roberts, supra 100 S.Ct. at 2543-45) or that the utility of trial confrontation is too remote. Id., 100 S.Ct. at 2538 n. 7. If the Government fails in meeting this constitutional burden, the laboratory report evidence should not be admitted. See para. 57a (2), Manual, supra. If previously admitted by the judge on the condition of such a showing by the Government, it must be struck from the record by the military judge with appropriate instructions to the members if they are the finders of fact.2 Such an approach assumes that a military accused has opted to exercise his right of cross-examination by an affirmative request for the chemist in the first instance.
In the present case, it is necessary for this Court to decide whether the Government has shown that the chemist was unavailable or that the utility of trial confrontation was too remote. The Government has failed in both these respects.
The Government has established that the chemist was in Japan and the trial was conducted in Hawaii. However, there was no showing whatsoever that the trial counsel “made a good-faith effort to obtain his presence at trial.” See Ohio v. Roberts, supra, 100 S.Ct. at 2543. In fact, it is clear that the Government decided that such an effort was not justified by the defense request. Moreover, there is no showing by the Government that military necessity required military authorities to send for a chemical analysis halfway across the Pacific Ocean and accordingly, the chemist might be considered unavailable on these grounds. The Government has not established in this case that the chemist was unavailable in constitutional terms.
Of course, the Government is not always required to make a demonstration of unavailability where the utility of trial confrontation would be too remote. See Ohio v. Roberts, supra, 100 S.Ct. at 2538 n. 7, citing Dutton v. Evans, supra. Such a determination, however, depends on the particular facts of a case. No such facts appear in this case. Cf. United States v. White, 9 M.J. 168 (C.M.A.1980). Moreover, this Court has not yet ruled as a matter of law that production of the chemist in the usual or unusual case is an act of futility for purposes of trial confrontation by the defense. Indeed, Evans, Miller and Strangstalien all suggest that such a trial confrontation can be beneficial to the defense by detracting from the weight of the evidence given to this laboratory report. The defense through cross-examination may attack the credibility of the laboratory analyst by revealing him to be an unqualified scientist or attack the report itself by showing the chemist did not follow the proper procedures in this instance. See also Kay v. United States, supra, 255 F.2d at 480. Westen has particularly noted that where a business record includes an evaluation, an accused can “reasonably be expected to wish to probe [it] by an in-court cross-examination of the declarant.” 91 Harv.L. Rev. at 619 n. 143. In appellant’s case and upon his request for the chemist, the Government was required to show that the chemist was unavailable, or the laboratory report evidence should have been struck from the record of trial.
Accordingly, in view of our past decisions, and the Supreme Court’s decision in Ohio v. Roberts, supra, I perceive that constitutional error occurred in this case. In light of our inability to determine prejudice from the record before us and any possible confusion which might have resulted from our prior case law, I join Chief Judge Everett in the result reached in his opinion.

 A demonstration on unavailability, however, is not always required. In Dutton v. Evans, 400 U.S. 74, 91 S.Ct. 210, 27 L.Ed.2d 213 (1970), for example, the Court found the utility of trial confrontation so remote that it did not require the prosecution to produce a seemingly available witness. Cf. Read, The New Confrontation-Hearsay Dilemma, 45 S.Calif.L.Rev. 1, 43, 49 (1972).


. Judge Cook refers to footnote 8 of Ohio v. Roberts, 448 U.S. 56, 100 S.Ct. 2531, 2539, 65 L.Ed.2d 597 (1980), as apparently justifying on constitutional terms our earlier decisions concerning the admissibility of laboratory report evidence as a business record without the presence of the chemist. The Supreme Court, however, was only speaking at that time to the fact that the business record exception as distinguished from other hearsay exceptions met the second requirement of its constitutional test, i. e. “indicia of reliability.” There is no indication in that case that the first requirement, a showing of unavailability, may be dispensed with because these records meet the second requirement of the test. In fact, the contrary is true. See Ohio v. Roberts, supra.


. A similar procedure is commented on by Professor Westen in his most recent article: Confrontation and Compulsory Process: A Unified Theory of Evidence for Criminal Cases, 91 Harv.L.Rev. 567, 578-79 (1978).